Title: IX. Lafayette to Jefferson, [8 July 1789]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas



My dear friend
Versailles Tuesday [8 July 1789]

Before Your letter Came to Hand M. de Mirabeau Had engaged to disown what He Had Advanced. On the Receipt of Yours He did more, He Undertook to Read it to the Assembly, and telling Every thing that was in it He layd it on the table. Some Body Undertook to translate it, and the House Called for the Reading of the translation. I Confess I thought it indelicate, if Not for Mirabeau’s feelings at least for My Own, that a Man who Had already said Every thing that was in the letter Against Himself Be once More Submitted to the Reading of it, when Nothing was left But what He Had Read Himself. I therefore said that as M. de Mirabeau Had litterally translated Your Expressions I took a second Reading to Be Useless. Necker and Montmorin Are Very Angry with me for it. But they May Have the letter Printed if they please. I think what we did was Enough, and More would Be Ungenerous.
M. de Mirabeau Has Made a Motion Against the troops proposing an Adress to the King. I Asked for its Being immediately debated. It Passed in the Affirmative, a New subject of Quarrel for me. The Ministry wish us more to show our Noses, and Believe an Assembly of Nine Hundred Men Can wait Untill their cabinet Negociations are Arranged. It is impossible to go on so. Adieu, My dear friend,

L.F.

